Citation Nr: 0410305	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  02-11 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an initial compensable disability rating for a 
status post pilonidal cystectomy scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from August 1971 to 
August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDING OF FACT

The veteran's service-connected scar from a pilonidal cystectomy 
is manifested by a faded surgical scar in the sacrococcygeal 
region which is 1.5 inches in length and well healed, without any 
tenderness or limitation of function.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for the service 
connected residual pilonidal cyst scar have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is no issue 
as to providing an appropriate application form or completeness of 
the applications.

Second, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, notice of 
what part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO provided the 
veteran the required notice with respect to the claim for service 
connection in a letter dated August 2001.  Upon the grant of 
service connection, the veteran disagreed with the initial 
disability rating.  However, 38 U.S.C.A. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate this newly raised issue.  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
rating decision on a claim for VA benefits.  Again the initial 
notice provided to the appellant was in August 2001 which prior to 
the December 2001 grant of service connection.  

Third, VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The RO has obtained all the relevant records related to the 
appellant's claim and obtained a current VA examination to obtain 
the necessary medical evidence to rate the veteran's disability.  
Therefore, the duty to notify of inability to obtain records does 
not arise in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

II.  Increased Rating

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003). 


The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily life 
including employment.  Evaluations are based on the amount of 
functional impairment; that is, the lack of usefulness of the 
rated part, or system, in self-support of the individual.  38 
C.F.R. § 4.10 (2003).  In considering the severity of a disability 
it is essential to trace the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2 (2003).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2003); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  However, while the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the regulations 
do not give past medical reports precedence over the current 
medical findings.  

Where entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that this claim is 
based on the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  Id.; 
Francisco, 7 Vet. App. at 58.  

Service medical records dated in April 1972, reveal that the 
veteran was admitted to the hospital with a complaint of a 
pilonidal cyst that was intermittently draining.  The condition 
was treated surgically with a cystectomy being conducted.  The 
surgery went without incident and the veteran tolerated the 
procedure well.  In July 1974, the service separation examination 
reported no complaints or findings of residuals of the cystectomy.  

In April 2002, a VA examination of the veteran was conducted.  The 
veteran reported having a pilonidal cyst during service which 
required surgical treatment.  He also reported that the scar from 
the cystectomy was "tender and painful from time to time about one 
to two times every three to four months."  Physical examination 
revealed a faded and well-healed surgical scar about 1.5 inches in 
length in the area on the coccyx.  The surrounding skin was normal 
and there was no evidence of infection, bulging, or tenderness.  
The examining physician noted that the scar caused no limitation 
of function.  

Service connection for a status post pilonidal cystectomy scar was 
granted by a rating decision dated in December 2001, and a 
noncompensable evaluation was assigned under the provisions of 38 
C.F.R. § 4.118, Diagnostic Code 7804.  Although Diagnostic Code 
7804 does not provide a zero percent evaluation, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2003).  

Diagnostic Code 7804 provides that a 10 percent disability 
evaluation is warranted for superficial scars that are tender and 
painful on objective demonstration.  Revisions to the criteria for 
rating the skin were effective August 30, 2002.  See 67 Fed. Reg. 
49,596 (July 31, 2002); see also corrections at 67 Fed. Reg. 
58,448 (September 16, 2002).  Diagnostic Code 7804, as revised, 
continues to provide for assignment of a 10 percent rating for 
scars that are superficial and painful on examination.  

Under the old criteria, superficial scars that are poorly 
nourished with repeated ulceration warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  Note 
2 to 38 C.F.R. § 4.118, Diagnostic Code 7802 (2003) in the 
revisions defines a superficial scar as one not associated with 
underlying soft tissue damage.  Superficial scars which are 
unstable with frequent loss of covering of skin over the scar also 
warrant the assignment of a 10 percent disability rating under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7803 (2003).  
Under the old and revised criteria, scars are rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002) (2003).  

The evidence of record shows that veteran has a small well-healed 
surgical scar which is not tender or painful and does not result 
in any limitation of function.  While the veteran alleges that the 
scar causes pain, the objective medical evidence of record shows 
that the scar is not tender.  Moreover, the RO obtained the 
veteran's VA medical treatment records and there is no evidence 
that the veteran has had any complaints related to, or treatment 
for, his pilonidal cyst since his separation from service in 1974, 
a period of almost three decades.  As such, a compensable 
disability rating must be denied.  

In this case, the RO granted service connection and originally 
assigned a noncompensable evaluation for status post pilonidal 
cystectomy scar as of the date of receipt of the veteran's claim, 
i.e., May 7, 2001.  See 38 C.F.R. § 3.400 (2003).  After review of 
the evidence, there is no medical evidence of record that would 
support a compensable rating for the disability at issue at any 
time subsequent to May 7, 2001, as manifestations of this disorder 
under the provisions of both the old and revised criteria have not 
been shown.  Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable disability rating for a status post 
pilonidal cystectomy scar is denied.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



